 404303 NLRB No. 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Case 19±CA±17816, concerning St. Luke's General Hospital, and Case19±CA±18479, concerning Yakima Valley Memorial Hospital, which had been
consolidated with the above-captioned cases for decision by the judge, were
severed from these cases by a Board Order on January 10, 1991.2Respondents Central Washington Hospital, Highline Community Hospital,Ballard Community Hospital, and Virginia Mason Hospital filed a motion to
reopen the record, which Respondent Auburn General Hospital joined. All
moving parties except the latter subsequently moved to withdraw the motion.
The motion to reopen the record is denied.We grant the General Counsel's motion to strike as premature the portionof Respondent St. Joseph Hospital's brief seeking costs and attorneys' fees
pursuant to the Equal Access to Justice Act.3We adopt the judge's finding that the charge against Respondent VirginiaMason Hospital was timely because Virginia Mason, a member of the Seattle
Area Hospital Council (SAHC), was bound by the 1984±1986 collective-bar-
gaining agreement between SAHC and the Licensed Practical Nurses Associa-
tion of Washington State (LPNAWS) covering a multiemployer unit, and be-
cause it had not retained independent authority to refuse to recognize theUnion as the representative of Virginia Mason's licensed practical nurses(LPNs). In so finding, we note that the SAHC-LPNAWS collective- bargaining
agreement, which set terms and conditions of employment for LPNs at Vir-
ginia Mason and five other hospitals, defined SAHC as the employer, and the
agreement's recognition article extended recognition from SAHC to LPNAWS.
Accordingly, the 6-month limitation period of Sec. 10(b) was not triggered by
any communications from Virginia Mason to its LPNs or Local 6 in the latter
half of 1985 indicating that Virginia Mason would not grant recognition to
Local 6.4We adopt the judge's conclusion that the Respondents were precludedfrom asserting as a defense to the 8(a)(5) allegation that the LPN units were
inappropriate. We therefore find it unnecessary to pass on the General Coun-
sel's exception to the judge's failure to find that Respondent Auburn General
Hospital was estopped on other grounds from challenging the appropriateness
of the unit represented by Local 6.We grant the General Counsel's exception to the failure of the judge to in-clude in Conclusion of Law 1 a finding that the Respondents are health care
institutions within the meaning of Sec. 2(14) of the Act. We modify the
judge's decision to so find.5In adopting the judge's remedy and recommended Order, we leave to thecompliance stage any question concerning the duration of the dues-reimburse-
ment requirement.6News/Sun-Sentinel Co., 290 NLRB 1171, 1177 (1988) (quoting Yates In-dustries, 264 NLRB 1237, 1250 (1982)), enfd. 890 F.2d 430, 432 (D.C. Cir.1989) (``In assessing continuity, the NLRB does not run down a checklist of
'certain cited criteria'''). Accord: May Department Stores Co. v. NLRB, 897F.2d 221, 228 (7th Cir. 1990), cert. denied 111 S.Ct. 245 (1990) (``No strict
check-list is used'').7See, e.g., News/Sun-Sentinel Co., supra, 290 NLRB 1171 fn. 1 (continuityof representative found where, among other things, ``the chapel's own author-
ity over collective bargaining and contract administration matters remained
substantially unaltered by the merger''); Seattle-First National Bank, 290NLRB 571, 573 (1988) (continuity found where ``autonomy essentially re-
mained at the local level, including day-to-day contract administration, han-
dling of grievances, control of collective bargaining, and the calling of
strikes'').8Nor did the affiliation result in a marked change in membership dues. Theaffiliation agreement set dues for full-time nurses at $12.50 per month for aCentral Washington Hospital and Service Employ-ees International Union Local 6, AFL±CIOSt. Joseph Hospital and Service Employees Inter-national Union Local 6, AFL±CIOUniversal Health Systems, Inc. of Pennsylvaniad/b/a Auburn General Hospital and ServiceEmployees International Union Local 6, AFL±
CIOUniversal Health Systems, Inc. of Pennsylvaniad/b/a The Riverton Hospital and Service Em-ployees International Union Local 6, AFL±CIOHighline Community Hospital and Service Employ-ees International Union Local 6, AFL±CIOSaint Cabrini Hospital of Seattle and Service Em-ployees International Union Local 6, AFL±CIOBallard Community Hospital and Service Employ-ees International Union Local 6, AFL±CIOVirginia Mason Hospital and Service EmployeesInternational Union Local 6, AFL±CIO. Cases19±CA±17786, 19±CA±17787, 19±CA±18186,
19±CA±18189, 19±CA±18192, 19±CA±18487,
19±CA±18488, 19±CA±18489, and 19±CA±18490June 18, 1991DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn October 1, 1990, Administrative Law Judge Wil-liam L. Schmidt issued the attached decision. All the
Respondents1except Riverton Hospital and SaintCabrini Hospital of Seattle filed exceptions and sup-
porting briefs, the Union filed an answering brief, the
General Counsel filed limited cross-exceptions and a
supporting and answering brief, and Respondent Au-
burn General Hospital filed an answering brief to the
General Counsel's cross-exceptions.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-cided to affirm the judge's rulings, findings,3and con-clusions4and to adopt the recommended Order.5In adopting the judge's conclusion that the affili-ation between the Licensed Practical Nurses Associa-
tion of Washington State (LPNAWS) and Service Em-
ployees International Union Local 6, AFL±CIO (Local
6) met the Board's continuity-of-representative test, we
disavow any implication by the judge that his analysis
is inconsistent with precedent. In considering con-
tinuity, the Board examines numerous factors and
makes its determination based on the ``totality of a sit-
uation'' rather that the ``presence or absence of certain
cited criteria.''6We find that the judge did not deviatefrom this approach.Significant to our adoption of the judge's continuityfinding is the fact that, as the judge found, after
LPNAWS's affiliation with Local 6, each LPN bar-
gaining unit retained autonomy in the areas of develop-
ment of collective-bargaining proposals, contract ac-
ceptance or rejection, calling of strikes, and grievance
handling.7Each unit continued to select its own unitchair, comparable to a shop steward, to serve as a con-
duit between the unit and Local 6 officials. Addition-
ally, the same labor relations professional who carried
out LPNAWS's collective-bargaining and grievance-
handling responsibilities almost single-handedly before
the affiliation continued to function, with increased
staff support, in basically the same role for Local 6
after the affiliation.8 405CENTRAL WASHINGTON HOSPITALperiod of 1 year, after which dues were to be set in accordance with Local6's constitution and by laws. This rate provision does not appear to represent
a sharp change. The preaffiliation dues rate for LPNs at Virginia Mason Hos-
pital, for example, was $10.42 per month.9For example, only once in 5 years has Local 6's president reversed a deci-sion about pursuing a grievance; similarly, the International would refuse to
authorize a strike only if the strike were illegal.10See Seattle-First National Bank v. NLRB, 892 F.2d 792, 799 (9th Cir.1990), cert. denied 110 S.Ct. 2618 (1990).11Although the Respondents note that Local 6's bylaws require an indi-vidual to be a member for 2 years before running for office, this requirement
was waived for LPNAWS members. The Respondents also contend that the
role of Local 6's new LPN division board, created as part of the affiliation,
was largely advisory and, thus, without power. The function of the LPN divi-
sion, however, paralleled that of Local 6's three preexisting divisions and thus
the LPN division was not simply a facade.Contrary to the Respondents' contentions, the factthat Local 6 or its parent International possessed for-
mal authority under their governing documents to take
actions such as negotiating contracts, vetoing strikes,
or deciding which grievances to process does not mili-tate against a finding of continuity, because, in prac-
tice, such authority was rarely, if ever, exercised.9Itis the actual practice, rather than the formal authority,
that is controlling.10In arguing a lack of continuity between LPNAWSand Local 6, the Respondents particularly note that
only one officer of LPNAWS became an officer of
Local 6. This fact is, no doubt, a reflection of the
somewhat unusual nature of the affiliation in this case.
Under the LPNAWS-Local 6 affiliation agreement,
LPNAWS did not cease its existence but, rather, trans-
ferred its bargaining representative functions to Local
6 while retaining its traditional LPN professional and
educational functions, which predated its collective-
bargaining role. At the annual convention at which it
approved affiliation with Local 6, LPNAWS elected its
own officers and directors. It also elected six members
of Local 6's eight-member LPN division board, three
of whom would serve on Local 6's 18-member execu-
tive board and one on Local 6's board of trustees.
Thus, although only one LPNAWS officer became a
Local 6 officer, LPNAWS had a significant role in
choosing Local 6 officials.11Moreover, the affiliation of LPNAWS, with its 1100members, represented a significant increase in mem-
bership to Local 6, which had a preaffiliation
memership of 5400. These proportions contrast sharply
with cases such as Western Commercial Transport,288 NLRB 214 (1988), and Quality Inn Waikiki, 297NLRB 497 (1989), in which it was found that mergers
failed to maintain continuity of representative. In West-ern Commercial, a union representing 8500 employeesaccepted the affiliation of a 45-member union rep-
resenting 136 employees, a number too small to elect
even 1 district lodge delegate following affiliation. In
Quality Inn, the merger of a local with 500 memberswas found to greatly diminish their influence in union
affairs, where the local was merged with a union thathad 10,000 members. Unlike those cases, here thenurses formerly represented by LPNAWS clearly have
a voice and representation in the leadership of Local
6.Accordingly, based on the foregoing reasons andthose set forth by the judge, we adopt the judge's con-
clusion that substantial continuity of representation was
maintained in LPNAWS's affiliation with Local 6.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondents, Central Washington Hos-
pital, Wenatchee, Washington; St. Joseph Hospital,
Bellingham, Washington; Universal Health Systems,
Inc. of Pennsylvania d/b/a Auburn General Hospital,
Auburn, Washington; Universal Health Systems, Inc.
of Pennsylvania d/b/a the Riverton Hospital, Seattle,
Washington; Highline Community Hospital, Seattle,
Washington; Saint Cabrini Hospital of Seattle, Seattle,
Washington; Ballard Community Hospital, Seattle,
Washington; and Virginia Mason Hospital, Seattle,
Washington; their officers, agents, successors, and as-
signs, shall take the action set forth in the Order.Patrick Dunham and Scott F. Burson, Esqs., for the GeneralCounsel.Larry E. Halvorson and Mark Barry, Esqs. (Davis, Wright &Jones), of Bellevue, Washington, for Respondents BallardCommunity, Central Washington, St. Luke's, and Virginia
Mason Hospitals.Gary Lofland, Esq. (Lofland & Associates), of Yakima,Washington, for Respondent Yakima Valley Memorial
Hospital.Brian Morrison, Esq. (Garvey, Schubert & Barer), of Seattle,Washington, for Respondent St. Joseph Hospital.Peter Pantaleo and Paul A. Tufano, Esqs. (Blank, Rome,Comisky & McCauley), of Philadelphia, Pennsylvania, forRespondent Universal Health Services.William Treverton, Esq. (Conner, Gravrock & Treverton,Inc.), of Bellevue, Washington, for Respondents SaintCabrini and Highline Community Hospitals.Lawrence Schwerin, Esq. (Hafer, Price, Rinehart &Schwerin), of Seattle, Washington, for the Charging Party.STATEMENTOFTHE
CASEWILLIAML. SCHMIDT, Administrative Law Judge. ServiceEmployees International Union, Local 6, AFL±CIO (Local 6or Union) filed the charges listed in the caption against the
named hospitals (collectively Respondents) on the following
dates: Central Washington Hospital (Respondent Central) and
St. Joseph Hospital (Respondent St. Joseph), Case 19±CA±
17787, on September 13, 1985; Respondent St. Joseph, Case
19±CA±18186, on April 3, 1986; St. Luke's General Hospital
(Respondent St. Luke's) on September 25, 1985; Universal
Health Systems, Inc. of Pennsylvania d/b/a Auburn General
Hospital (Respondent Auburn) and Universal Health Sys-
tems, Inc. of Pennsylvania d/b/a The Riverton Hospital (Re- 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The Respondent Auburn and the Respondent Riverton charges wereamended on April 30, 1986.2The Respondent Mason charge was amended on August 14, 1986.3The complaint caption reflects additional cases and parties. Those mattersnot listed in the caption here have been severed on the basis of a settlement
or adjustment and are no longer a part of this proceeding. The caption has
been amended accordingly.4The record includes the transcript and exhibits of a 3-day hearing beforethe Washington Public Employees Relations Commission (PERC) concerning
charges brought by Local 6 against four public hospitals. The core of that dis-
pute involved the same affiliation matter at issue here.5LPNAWS records indicate that the first collective-bargaining agreementwas executed in 1956.6At the same time, LPNAWS's membership numbered approximately 1100individuals. Not all of its members were employed in LPNAWS-represented
bargaining units. The variance in this statistical data appears to result from the
fact that not all employees in the represented units chose to be members of
LPNAWS while some LPNAWS members were not employed in bargaining
unit positions.7McGarvie's testimony at the PERC hearing shows that approximately 20non-LPN employees, such as technicians or nurses aides, are in the represented
units. No units including non-LPNs appear to be involved here; in fact, some
units here even exclude LPNs who are not performing LPN functions.8In the year preceding the issuance of the complaint, a representative pe-riod, the dollar volume of each Respondent's gross sales of goods and services
and their direct inflow exceeded that established by the Board's discretionary
standard for asserting jurisdiction over private, nonprofit health care institu-
tions. Based on the volume of direct inflow, I find that the Board has statutory
jurisdiction over each Respondent. I further find that it would effectuate the
purposes of the Act for the Board to exercise its jurisdiction to resolve the
labor dispute found here.spondent Riverton) on April 7, 1986;1Yakima Valley Me-morial Hospital (Respondent Yakima) on July 24, 1986;
Highline Community Hospital (Respondent Highline), Saint
Cabrini Hospital of Seattle (Respondent Cabrini), Ballard
Community Hospital (Respondent Ballard) and Virginia
Mason Hospital (Respondent Mason) on July 28, 1986.2Based on the listed charges, the Regional Director for Re-gion 19 of the National Labor Relations Board (NLRB or
Board) consolidated the cases and issued a consolidated com-
plaint on September 11, 1986, and noticed the complaint for
hearing before an administrative law judge.3The essence of the complaint is that Respondents violatedSection 8(a)(1) and (5) of the National Labor Relations Act
(the Act) by their refusal to recognize and bargain with Local
6 as the exclusive representative of the licensed practical
nurses (LPNs) employed by Respondents following the affili-
ation of the Licensed Practical Nurses Association of Wash-
ington State (LPNAWS) with Local 6 in July 1985. The
complaint further alleges that Respondent St. Joseph also
violated the same section of the Act by dealing directly with
its LPNs and establishing new employment conditions for
them without providing Local 16 with notice of the proposed
changes or an opportunity to bargain about any changes. Ad-
ditionally, the complaint alleges that Respondents Auburn
and Riverton refused to provide Local 6 with information re-
lated to the distribution of money from a terminated pension
trust covering the LPNs employed by them which was essen-
tial to the performance of its duties as the bargaining rep-
resentative of those LPNs.Respondents filed timely answers denying that they com-mitted the unfair labor practices alleged. Some interposed af-
firmative defenses discussed below.I heard this matter on August 6 and 7, 1988, at Seattle,Washington. From this record,4including my observation ofthe demeanor of the witnesses, and my careful consideration
of the posthearing briefs filed by the General Counsel, Local
6, and each of Respondents, I conclude that Respondents en-
gaged in the unfair labor practices alleged based on the fol-
lowingFINDINGSOF
FACTI. THEALLEGEDUNFAIRLABORPRACTICES
A. LPNAWS and Local 6 Before July 1985LPNAWS is a nonprofit association established severaldecades ago to serve the needs of licensed practical nurses
in the State of Washington. Association policies are estab-
lished by its executive boardÐwhich serves as the governing
body between annual conventionsÐand administered under
the direction and supervision of its executive director, a full-
time paid employee of the association. LPNAWS encom-passes 21 subordinate district associations located throughoutthe State of Washington which also have their own officers
and executive boards.Historically, LPNAWS represented LPN interests beforethe state legislature and state regulatory agencies, and con-
ducted continuing education programs for the benefit of its
LPN members. In the past two or three decades, LPNAWS
became involved extensively in collective-bargaining activi-
ties to establish wages and working conditions for LPNs.5By July 1985, LPNAWS was the recognized representativeof approximately 1500 to 1700 employees employed at 39
public and private hospitals throughout the State of Wash-
ington.6These employees were grouped together in 34 sepa-rate bargaining units limited almost exclusively to LPN em-
ployees.7Respondents,8which are acute care facilities, were amongthe locations where the LPNAWS was recognized as the ex-
clusive representative for LPN units. Frances McGarvie, the
LPNAWS executive director from 1968 until her retirement
in 1986, recalled that bargaining relationships already existed
or commenced shortly after her 1968 appointment at St.
Cabrini, St. Joseph, St. Luke's, and Yakima; LPN bargaining
commenced at Auburn, Virginia Mason, and Ballard in 1969;
Central Washington LPN bargaining relationship began in
1971; and bargaining relationships at Highline and Riverton
commenced in 1978 and 1984, respectively. These relation-
ships were initiated when the respective hospitals voluntarily
recognized the LPNAWS.Separate LPN units were certified by the Board at Auburnand Yakima in NLRB Cases 19±RC±10470 (1982) and 1±
RC±7922 (1976), respectively, of which I take official notice.
Elections at both locations were conducted pursuant to stipu-
lations for certification upon consent election which include,
among other matters, an agreement of the parties concerning
unit composition.The affiliation at issue here occurred during the term ofthe collective-bargaining agreements with Respondent hos-
pitals. One agreement with the Seattle Area Hospital Council
(SAHC), a multiemployer organization, applies to six Seattle
area hospitals, including Respondents Ballard, Highline, Riv-
erton, St. Cabrini, and Virginia Mason; the remaining
LPNAWS agreements involve single hospital units. The most
recent LPNAWS agreements were effective for the following
terms: SAHC, September 26, 1984, through August 31,
1986; Auburn, October 26, 1984, through August 31, 1986; 407CENTRAL WASHINGTON HOSPITAL9Local 6's geographic jurisdiction is Washington and northern Idaho. Sixother SEIU locals are located in the State of Washington.10The president serves as Local 6's chief executive officer and the sec-retary-treasurer is essentially its chief financial and administrative officer. The
vice president is vested with little authority other than to preside at meetings
in the absence of the president or in the event a conflict of interest precludes
the president from presiding.11That fall, one of the LPN unit in Tacoma, Washington, had been the tar-get of a raid by an AFL±CIO union. This experience apparently exposed
LPNAWS to some criticism about its representation of employees.Central Washington, January 1, 1984, through December 31,1985; St. Joseph, February 6, 1984, through December 31,
1985; St. Luke's, January 19, 1984, through December 31,
1985; and Yakima, December 1, 1984, through October 31,
1986.Each of the foregoing agreements were executed on behalfof LPNAWS by Sharron Farrell, a full-time associate execu-
tive director, who devoted all her worktime to LPNAWS col-
lective bargaining and contract administration activities. Al-
though Farrell was responsible directly to McGarvie and reg-
ularly provided status reports to the latter the record overallsuggests that significant involvement by McGarvie in unit
representation matters cease when Farrell came to LPNAWS.
Day-to-day contract administration at the individual hospitals
appears to have been performed primarily by unit chair-
persons and their assistants. The unit chairs and occasionally
district association officials assisted Farrell during contract
negotiations.LPNAWS collective-bargaining activities came under theaegis of the LPNAWS ``Economic Security Program.'' The
LPNAWS president was authorized to appoint an Economic
Security Committee to oversee these activities. Although this
committee on paper appears to provide policy guidance con-
cerning collective-bargaining activities, it met only twice a
year and formulated policy only upon Farrell's insistence.
Farrell filed written reports quarterly with that committee but
otherwise merely provided it with new forms she devised.
There is no indication that it played any role in the affiliation
which occurred in July even though it appears vested with
the power to do so.Local 6, a geographical subordinate organization charteredby SEIU in 1921, had approximately 5400 members imme-
diately prior to July 1985.9It represented employees in a va-riety of industries grouped in numerous bargaining units.
Prior its affiliation with LPNAWS, Local 6 grouped its bar-
gaining units in three separate divisions known as the public
division, the private division, and the health care division.The Local 6 organic documents (its constitution and by-laws) provided for separate, divisional executive boards
elected by members of the respective divisions, but these
boards were vested with only advisory powers. However, the
three divisional executive board members receiving the most
votes automatically became members of the Local 6 execu-
tive board which established Local 6 policy. In addition to
members from the division boards, the Local 6 executive
board consisted of two members elected at large and the
three executive officers. Other than establishing membership
dues levels, the Local 6 executive board policies appear re-
lated primarily to political and social causes of interest to the
membership. Administration of Local 6 is conducted by its
executive officers, its president, vice president, and secretary-
treasurer who are elected a large by the entire Local 6 mem-
bership.10The board of trustees, also selected from the divi-sional boards is vested with oversight of the financial affairsof Local 6. Local 6 also employed several full-time clericalemployees and business representatives.Prior to its affiliation with LPNAWS, Local 6 represented200 to 300 LPNs as a part of an overall nonprofessional unit
with a single health care employer. This unit was assigned
to the Local 6 health care division.B. The LPNAWSÐLocal 6 Affiliation ProcessAt an LPNAWS executive board meeting on December 5,1984, several members from the Tacoma district appeared to
urge that the LPNAWS explore affiliation with a labor orga-
nization.11In response, the LPNAWS executive board unani-mously approved resolutions providing for: (1) a rec-
ommendation by the executive board to the May 1985
LPNAWS convention to approve affiliation with a union
having a health care division; and (2) appointment of a com-
mittee to gather information from at least three unions having
health care divisions interested in merging with LPNAWS. A
search com ittee chaired by William Riley, an LPNAWS
member from Tacoma and the bargaining unit chair at the
hospital where he worked, was appointed and directed to re-
port its findings to the next executive board meeting. No
LPNAWS officer or executive board member served on this
committee.This action was reported in the January 1985 issue of TheLPN Connection, the LPNAWS membership newslettermailed to all LPNAWS members. In announcing the action
of the executive board, LPNAWS President Marilyn Eckley
described the move as ``a mechanism for divesting
LPNAWS from major responsibility for its [collective-bar-
gaining activities].'' The publication contained a page-long
article by Executive Director McGarvie entitled ``Association
and Union: Case for Partnership'' which summarized he
views favoring affiliation as follows:The LPNA of Washington State was formed bymembers who raised strong voices for uniform edu-
cation, employer respect, (and) recognition of ability as
competent nurses. The issues affecting LPNs are basi-
cally unchangedÐthreatened identity and limiting scope
of practiceÐneither of which can be satisfactorily han-
dled at the bargaining table negotiations. In this state,
unlike several other states, the Association is the only
organization recognized as (an) advocate for licensed
practical nurses by its peer groups, by the legislature,
(and) by health care agencies.....
Increasing numbers of LPNs throughout the UnitedStates are turning to organized unions able to train
healthcare-wise negotiators, trend analysts, (and) field
representatives to counter the management battery of
briefcase-carrying consultants motivated more by com-
puterized statistics than by idealistics of dedicated pa-
tient care. The early-day, hospital-nourished antagonism
for unionization of hospital LPNs only promoted ex-
ploitation, and, although it advanced acceptance of
LPNAWS as the collective bargaining representative for
LPNs by contract recognition, that bias has no place in
today's sophisticated healthcare labor scene. 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12State convention delegates are selected at the district association conven-tions. However, the concluding paragraph of the question-and-answer format
suggests that all members are invited to the convention.13Under LPNAWS rules, each district is permitted to elect one conventiondelegate for every 10 members. By this calculation there could have been 150
to 170 delegates or more. Some districts are unable to fill their quota of dele-
gates because delegates are required to bear their own attendance expenses.
Nondelegate members are free to attend as observers.14At both hearings, McGarvie testified, contrary to Farrell, that the ratifica-tion outcome was dependent upon the vote of each unit. On this point, find
that McGarvie's recollection is unreliable especially in light of the written an-
nouncement made to the membership immediately following the convention.In my opinion, there is no compelling reason why areliable union and our Association cannot cooperate in
addressing the total needs of our membership in a cli-mate of open communication and genuine respect while
each retains its governing power over the service each
provides....Eckley solicited comments from the membership con-cerning the executive board affiliation action and provided
the executive board's address for that purpose.At the February 1985 executive board meeting, the affili-ation search committee submitted its written report and unan-
imous recommendation that LPNAWS affiliate with Local 6.
This recommendation was based on the search committee's
interviews with four interested area labor organizations, in-
cluding the SEIU. The search committee appears to have
dealt primarily with SEIU International Representative Sha-
piro who is assigned to that geographical area. In the pre-
liminary discussions with the search committee, Shapiro ap-
pears to have proposed the possibility of affiliating as a sepa-
rate local union or as a separate division of Local 6 which
represented employees in other units at several hospitals. The
search committee recommended the latter alternative.Following a 2-hour discussion involving the LPNAWSboard, Shapiro, and Marc Earls, the Local 6 president, the
board accepted the recommendation of the search committee
by a 9 to 0 vote with 1 abstention. The LPNAWS president
then appointed a separate committee of LPNAWS executive
board members to draft documents related to the proposed
affiliation. McGarvie served as a resource person for this
committee. The negotiations for devising terms of the affili-
ation centered around a prior affiliation agreement between
an SEIU local union and the Massachusetts LPNA.The April 1985 issue of The LPN Connection containedthe official call for the 36th Annual Convention of the
LPNAWS at Wenatchee, Washington, with the convention
program. Appended was a document containing the terms of
the proposed affiliation agreeent, statements generally sup-
porting the affiliation by Eckley and McGarvie, a question
and answer format providing information related to the affili-
ation (together with an invitation for further questions on this
subject), and the affiliation resolution to be voted upon by
the contention delegates.12The call to convention was thesignal for the district organizations to elect state convention
delegates.At the state convention in May 1985, the delegates ap-proved the affiliation resolution by a secret ballot vote of 70
to 3; the affiliation was to become effective upon ratification
by employees in the LPNAWS-represented bargaining
units.13In addition, the delegates selected the first 8-memberLocal 6 LPN division executive board contemplated by the
affiliation agreement. Earls, who attended the convention as
a guest speaker, announced after the convention vote that
Local 6 would receive applications from LPN members fortwo new business representative posts in the LPN division tobe established by Local 6.Convention approval of the affiliation resolution was an-nounced in the postconvention issue of The LPN Connection.In addition the same issue advised LPNAWS members that
``[t]he final decision will be made by individual vote of bar-
gaining unit members at special meetings held in convenient
locations throughout the state'' and that ``ballots would be
counted on site and a running tally will be kept as the units
vote.'' The article concludes by stating that ``[d]etermination
by the final tally is expected to be completed by July.''14C. The Affiliation AgreementOn July 11, 1985, Eckley and Earls executed the writtenaffiliation agreement containing the terms of affiliation. The
terms of the affiliation were to be effective on July 1, 1985.The key element of the affiliation agreement provides asfollows:All rights, privileges, benefits, duties and responsibil-ities vested in LPNAWS pursuant to voluntary recogni-
tion by employers or certifications of the National
Labor Relations Board or the Public Employment Rela-
tions Commission of the State of Washington and all
rights, privileges, benefits, duties and responsibilities
under any of LPNAWS collective bargaining agree-
ments, check-off provisions and authorizations and theright to enforce same shall be vested in Local 6 and as-
signed to its LPN Division upon ratification by vote of
all members and other affected employees in the
LPNAWS collective bargaining units.Otherwise, the agreement provides that during the period ofaffiliation LPNAWS would ``retain its identity consistent
with its own principles and policies and have full auton-
omy.''The agreement provides that LPNAWS would be furnishedoffice space and clerical assistance by Local 6 and that
LPNAWS would retain title to its existing property and all
accretions thereto in the future. LPNAWS had the right to
continue its own dues structure, presumably for those mem-
bers who were not also members of Local 6. As for those
members of Local 6 who were automatically members of
LPNAWS, the agreement provides for a payment by Local
6 to LPNAWS of $2 per month per member in support of
LPNAWS activities. This latter payment was subject to re-
view each year to insure its adequacy.Local 6 agreed to amend its bylaws providing for the es-tablishment of an LPN division within its organizational
structure. Upon ratification of the affiliation by employees,
all LPNAW members in collective-bargaining units were to
become members of Local 6 assigned to its LPN division.
The agreement specifies the amount of dues for LPN division
employees for a 1-year period after which dues for the LPN
division would be established in accord with the Local 6
constitution and bylaws. By paying dues to Local 6, employ-
ees as assigned to the LPN division would automatically be
members of LPNAWS. The dual membership provision and 409CENTRAL WASHINGTON HOSPITAL15Before coming to LPNAWS, Farrell had been a SEIU local union rep-resentative in Oregon. Prior to that he had been a union agent of an inde-
pendent union and an AFL±CIO union in Oregon.16Both McGarvie and Kaserman retired on December 31, 1985. At thePERC hearing, McGarvie estimated that her SEIU pension would amount to
approximately $600 per month and speculated that Kaserman's would be sig-
nificantly higher because of her longer LPNAWS service. Farrell's Local 6
salary was commensurate with other Local 6 business representatives, which
was $5000 per year more than she received at LPNAWS not counting health
and life insurance benefits paid by Local 6.17No employees appeared or voted at the Ellensburg and Shelton, Wash-ington meetings. At Pullman, Washington, where the meeting and poll was
conducted primarily for the convenience of employees of Memorial Hospital
in that city, the affiliation proposition lost by a 2-yes, 3-no vote. This outcome
is reflected in the final, overall tally. However, Local 6, with the concurrence
of a representative of the Employer, conducted another meeting and poll at
Pullman which resulted in employee approval of the affiliation measure.
Thereafter, Local 6 was recognized as the LPN bargaining representative by
Memorial Hospital and, consequently, that hospital was not involved in either
the PERC or this proceeding.dues sharing has also been applied to the 200±300 LPNs inthe existing Local 6 health care division but because those
individuals are members of an overall nonprofessional unit,
they remained in the Local 6 health care division.The agreement further provides that Farrell would becomea business representative in the Local 6 LPN division and
would be credited by the SEIU pension trust with her
LPNAWS service.15Local 6 also agreed to employ EsterKaserman, the LPNAWS office manager, through December
31, 1985 (the remaining term on her contract with
LPNAWS), ``to assist in the transition resulting from the af-
filiation.'' Kaserman was credited with her 32 years of
LPNAWS service by the SEIU pension trust. McGarvie, the
only other paid LPNAWS employee, remained as the
LPNAWS executive director but was credited with her 17
years of LPNAWS service by the SEIU pension trust. When
the affiliation became effective, all three were eligible to re-
ceive the same ``insurance, vacations, sick leave, auto ex-
pense and other such benefits which are enjoyed by officers
and employees of Local 6....16Finally, the affiliation agreement concludes with a broadarbitration provision which provides:20. Any dispute, difference of opinion or disagreementbetween LPNAWS and Local 6 resulting from the af-
filiation of the organizations shall be referred to the
American Arbitration Association pursuant to its vol-
untary arbitration rules. The arbitrator's decision shall
be final and binding on the parties. The arbitrator's fee
shall be shared equally by LPNAWS and Local 6.D. The Ratification ProcessNotice of the time and place of the ``special meetings''was sent to all bargaining unit employees through a joint
Local 6ÐLPNAWS letter dated June 3, 1985. The letter ad-
vised that the purpose of the special meeting was ``to review
the affiliation, to discuss its impact and to vote to ratify the
convention decision.'' An enclosed schedule listed 22 meet-
ing places throughout the state and meeting dates between
June 17 and July 3. With the exception of the meetings at
Anacortes and Pullman where the scheduled length of themeetings were 2 and 3 afternoon hours, respectively, the
schedule allocated 5 hoursÐfrom 1 p.m. to 6 p.m.Ðfor the
meeting and polling at each location. The letter emphasized
that LPNAWS members and nonmembers alike could attend,
participate in the discussion, and vote.On June 4, 1985, a memorandum was sent to the districtand unit chairs which also enclosed the meeting schedule and
a form notice for posting. This memorandum also advised
that employees could attend and vote at a meeting place out-
side their own locale. These officials were urged to encour-
age employees to participate in the meetings and vote for the
affiliation ratification.Newspaper advertisements of the local scheduled meetingsappeared in general circulation newspapers in most of thelocales where the elections were to be conducted.Either McGarvie or Farrell attended all of the ratificationmeetings on behalf of LPNAWS; either Earls or John Porter,
the Local 6 vice president, attended all of the meetings on
behalf of Local 6. Their attendance was for the purpose of
responding to questions of employees who appeared and to
conduct the balloting. Copies of the affiliation agreement and
information related to Local 6 were available for review.
Ballot boxesÐlocked after the box was inspected by the first
voterÐwere provided and employees were supplied with a
ballot which they could mark in secret. Eligibility lists fur-
nished by the hospitals and sign-in sheets were maintained.
At the conclusion of the polling, the ballots were tabulated
and a tally prepared.At the conclusion of the voting, the final tally reflectedthat 189 favored ratification of the affiliatin action; 24 op-
posed; and 14 challenged ballots were cast.17The challengedballotsÐapparently cast by individuals whose names did not
appear on the eligibility listsÐwere not counted as they were
insufficient to affect the outcome.E. Postratification EventsBy letter dated July 12, 1985, McGarvie notified all of thehospitals of the affiliation action. After reviewing action
leading to the affiliation, McGarvie's letter states:Effective July 1, 1985 The Licensed Practical NursesAssociation of Washington State has affiliated with the
Service Employees International Union, Local #6 for
purposes of collective bargaining. All personnel who
previously worked exclusively for the Licensed Prac-
tical Nurses Association of Washington State in the
area of collective bargaining will now be working for
Service Employees International Union Local #6.By letter of August 1, 1985, Local 6 Secretary-TreasurerSpieth notified all of the Respondents (as well as all other
hospitals with LPNAWS contracts) of the new dues structure
established under the affiliation agreement. The letter also re-
quested that the hospitals ``please send the July dues pay-
ment and all future dues payments to ... Local #6'' and

to ``provide a list with each monthly check-off showing the
amount of dues deducted for each employee.''Effective July 1, Farrell was hired as a Local 6 businessrepresentative and was named the coordinator of the new
Local 6 LPN division. In that role she was effectively the
overseer of the activities of the division. At the end of July,
Riley and Jenny Mitchell, a former LPNAWS unit chair,
were also hired as LPN division business representatives.
However, Mitchell voluntarily quit her employment in Feb-
ruary 1986 and Riley was laid off in October 1986 due to 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
insufficient business. As discussed more fully in the sectionentitled ``Further Findings and Conclusions,'' Farrell's duties
and activities at Local 6 closely parallel those at LPNAWS.No serious dispute exists over the fact that all of the Re-spondents eventually notified Local 6 and LPNAWS that
they would not recognize the affiliation and deal with Local
6 as the LPN bargaining representative. With the possible ex-
ception of Auburn and Saint Cabrini, Respondents declined
to remit checked-off dues directly to Local 6 as requested by
Spieth. Instead, a check for dues monies was transmitted to
LPNAWS and made payable to it. LPNAWS officials then
endorsed the checks to Local 6. In October 1985, Spieth no-
tified Virginia Mason Hospital that the schedule of dues
would increase by $1 per month because of dues assessment
by the LPNAWS district chapter in the Seattle area. In No-
vember, the Virginia Mason Hospital notified Spieth that it
would not make the deduction unless requested to do so by
LPNAWS.Two RespondentsÐVirginia Mason and YakimaÐraise se-rious issues about the timeliness of the Local 6 charge
against them. Yakima administrator Linneweh wrote to both
McGarvie and Earls by separate letters on October 10, 1985.
He told McGarvie that in light of LPNAWS' ``decision to
cease representing its members for purposes of collective
bargaining ... it is necessary that Yakima ... withdraws

its recognition of LPNAWS as representative of LPNs at
Yakima.'' He told Earls that Yakima would not recognize
Local 6 as the LPN representative until Local 6 was, in ef-
fect, certified following an NLRB election. Subsequently, ad-
ministrators declined to meet with Farrell and other Local 6
representatives when they appeared at the hospital. By letter
dated June 30, 1986, Earls again requested that Yakima bar-
gain with Local 6. Yakima's counsel again declined based on
Linneweh's October letter to Earls.Following receipt of the McGarvie letter concerning theaffiliation, Virginia Mason Administrator Olson responded in
August 1985 saying that the hospital had the matter under
consideration and would communicate further at a later date.
In a letter to its LPN employees on August 23, Olson ad-
vised that ``we have decided not to recognize SEIU Local 6''
as the collective-bargaining representative of our LPNs.On September 11, 1985, Local 6 Counsel Schwerin cor-responded with SAHC's representative, Gravrock (the signer
of the then existing LPNAWS agreement), calling attention
to Olson's August 23 letter to employees. Schwerin asserted
that it was ``the union's position that the proper employer
under the [SAHC]ÐLPNAWS agreement is [SAHC] and
that individual hospitals do not have the authority to refuse
to bargain on their own.'' Schwerin pointedly requested
SAHC's ``statement of position on this matter.'' Having re-
ceived no response by September 26, Schwerin directed an-
other letter to Gravrock again demanding a statement of posi-
tion and advising that in the absence of a response, ``we will
assume that Virginia Mason Hospital's position has been ap-
proved by [SAHC] and will proceed accordingly.''Gravrock responded on October 9, 1985, to report that heplanned to schedule a meeting with hospitals ``represented
by [SAHC].'' However, Gravrock reported that he would be
out of the country for 4 weeks and would not be able to as-
semble the group until mid-November. Gravrock promised to
send a ``formal response'' following that meeting.In November 1985, Farrell sent a request to VirginiaMason requesting the names and addresses of unit employ-
ees. The hospital's response advised that the request would
not be honored unless it came from LPNAWS. In March
1986, Earls sent SAHC a letter opening the existing LPN
contract. There is no evidence of a response.On June 26, 1986, James Nell, SAHC's president, advisedFarrell that ``this year we decline to negotiate the LPN con-
tract on a multi-employer basis.'' Each hospital, he said,
would conduct its own negotiations for a new contract to
succeed the SAHC contract.Earls sent a bargaining request to Olson on July 10, 1986.On July 22, 1986, Attorney Halvorson responded on behalf
of Virginia Mason calling attention to its steadfast refusal to
recognize Local 6 as the bargaining representative of any
Virginia Mason employees.At the hearing, Nell testified that SAHC members executea new bargaining authorization agreement each contract
cycle. He identified an unsigned copy of that agreement.
Under it, the employer reserves the right to decide matters
pertaining to union recognition. Nell claimed the signed copy
from Virginia Mason was destroyed when he cleaned out his
files at the end of the contract term. No official of Virginia
Mason or any other SAHC-represented hospital testified con-
cerning this matter.F. The Contentions1. The General Counsel's basic contentionsThe General Counsel contends that each of the Respond-ents unlawfully refused to bargain by failing to recognize and
bargain with Local 6, upon request, following its affiliation
with LPNAWS. In his view, this affiliation did not raise a
question of representation and, consequently, each of the
hospitals had a duty to recognize and bargain Local 6 when
requested. In addition, the General Counsel claims that Re-
spondents St. Joseph, Auburn, and Riverton violated the Act
by unilaterally altering terms and conditions of employment
without providing Local 6 an opportunity to bargain con-
cerning the changes, and that Respondent St. Joseph violated
the Act when it bypassed Local 6 and dealt directly with em-
ployees in December 1985. Auburn and Riverton, the Gen-
eral Counsel claims, also unlawfully refused to provide Local
6 with information necessary to fulfill its role as the LPN
bargaining representative at those two hospitals.2. Respondents' basic contentionsRespondents argue that units limited to LPNs are not ap-propriate for bargaining and that the Board cannot compel
bargaining for inappropriat units under Section 8(a)(5) of theAct. In this connection, Respondents assert that I erred by
denying them the opportunity to adduce evidence showing
the lack of any diversity of interest between the unit LPNs
and certain other nonunit employees. All Respondents further
argue that the affiliation at issue here fails to meet the stand-
ard of continuity and due process required in order to compel
them to now bargain with Local 6. Virginia Mason and
Yakima argue that the cases against them should be dis-
missed because they were brought outside the 6-month limi-
tations period in Section 10(b) of the Act. 411CENTRAL WASHINGTON HOSPITALG. Further Findings and Conclusions1. The 10(b) issueSection 10(b) provides in pertinent part that ``no complaintshall issue based upon any unfair labor practice occurring
more than six months prior to the filing of the charge with
the Board.'' This provision is construed as a statute of limi-
tation which must be timely plead as an affirmative defense
and proven. Yakima proved its defense; Virginia Mason did
not.By October 1985, Yakima had notified LPNAWS that itwould not recognize the affiliation and that it no longer rec-
ognized even LPNAWS as the LPN representative. By that
same time Local 6 was unequivocally made aware that
Yakima would not recognize it without an NLRB certifi-
cation and that Yakima officials would not meet at all with
Farrell as a Local 6 representative. The General Counsel ar-
gues that nonetheless the June 1986 refusal by Yakima to ne-
gotiate with Local 6 constituted a separate and distinct viola-
tion. Because the charge was filed timely with respect to the
June 1986 refusal, the General Counsel contends the com-
plaint is justified. I do not agree.By October 1985, Yakima had taken steps to completelysever the collective-bargaining relationship between it and its
LPN employees. Yakima's actions plainly put Local 6 on no-
tice by that time that it would not deal at all with Local 6.
In my judgment, the limitations period commenced by at
least the end of October 1985 and was not affected by the
subsequent request by Local 6. Because the withdrawal of
recognition severed the bargaining relationship, Local 6 had
an obligation to establish a basis for its existence within the
10(b) period which it did not do. Accordingly, as the charge
was no filed until July 24, 1986, I conclude that the com-
plaint allegations based on that charge are barred by Section
10(b). Plainly, the subsequent request to bargain by Local 6
serves merely to revive a ``legally defunct unfair labor prac-
tice'' which is not permitted. Machinists Local 1424 (BryanMfg. Co.), 362 U.S. 411 at 417 (1960). And see Sts. Mary& Elizabeth Hospital, 282 NLRB 73 at 77 (1986).Virginia Mason has not proven by a preponderance of theevidence that it retained the right to decide questions of rec-
ognition independent of SAHC. Graverock's correspondence
with Schwerin is puzzlingly silent about this question put to
him directly by the Local 6 attorney. That, coupled with any
showing that SAHC ever previously disclosed such a limita-
tion, the lack of any corroboration from other member hos-
pitals, the lack of any such signed agreement, and Nell's oth-
erwise evasive manner while testifying causes me to discount
his testimony on this subject. I find therefore that no show-
ing has been made to establish Olson's authority to act in re-
fusing to recognize Local 6 where, as here, Virginia Mason
was represented for collective bargaining by SAHC until at
least June 26, 1986.2. The unit issueRespondents' contentions that the LPN unit alleged in thiscomplaint is inappropriate lack merit. For reasons set forth
below, I find the contractual units here limited to LPNs are
appropriate.Unit appropriateness is not an absolute concept; it de-pends, in part, upon the context in which the unit issuearises. In contested cases of initial organization today, theBoard has announced that it will group LPNs together with
other hospital technical employees in a single unit. See
NLRB Rule 103.30(a)(4); see further Board's Second Notice
of Proposed Rulemaking 53 FR 33918±33920 (Sept. 1,
1988), reprinted 284 NLRB 1553±1556. Units limited to
LPNs were deemed inappropriate under the disparity of inter-
est test formulated by the Board in St. Francis Hospital, 271NLRB 948 (1984). See St. Luke's Hospital, 274 NLRB 1431(1985). And following the 1974 Health Care Amendments to
the Act, separate LPN hits were found inappropriate in con-
tested cases under the community of interest test. See St.Catherine's Hospital, 217 NLRB 787 (1975).However, in Otis Hospital, 219 NLRB 164, 165 (1975),the Board formulated an exception to St. Catherine's. In OtisHospital, the parties stipulated to the unit composition ofthree separate units, including a unit limited to LPNs. Faced
with the parties' agreement on unit composition, the Board
announced the following policy which I quote at length be-
cause of its obscurity to all parties here:[W]e conclude that in the health care industry we willgive effect to all stipulation designating unit composi-
tions that do not contravene the provisions or purposes
of the Act or well-settled Board policies.This conclusion is based on several considerations.First and foremost, to give the parties to our representa-tion proceedings the broadest permissible latitude to
mutually define the context in which collective bar-
gaining should take place is consonant with the design
of the Act and its stated policy to encourage the prac-
tice and procedure of collective bargaining. Such a pol-
icy demands that questions preliminary to the establish-
ment of the bargaining relationship be expeditiously re-
solved. NLRB v. O.K. Van Storage, Inc., 29 F.2d 74,76 (C.A. 5, 1961). The expeditious resolution of pre-
liminary questions will be impeded if we ourselves, ab-
sent statutory command or compelling policy consider-
ations, initiate additional delay simply because the par-
ties' shared perspective does not comport with our own.The conclusion we reach is also consistent with thelegislative history surrounding passage of the health
care amendments. In July 1973 Senator Taft proposed
legislation to remove the Section 2(2) exemption for
nonprofit hospitals. The Taft bill, S.2292, included lan-
guage limiting the number of bargaining units in the
health care industry. Significantly, the Taft bill also
provided [t]hat units other than those set forth ... may

be agreed to by the employer and the labor organiza-
tion.'' At the time the Taft bill was being considered,
the American Hospital Association (AHA) proposed
substantially similar legislation, most notably with re-
spect to the limitation on the number of bargaining
units. The AHA proposal similarly included a provision
``That the [B]oard may find appropriate a unit narrower
in scope that is agreed upon by the employer and the
bargaining representative.'' The Taft bill, S.2292, was
not reported out of committee apparently in part be-
cause its unit limitations, opposed by many labor orga-
nizations, were not sufficiently flexible. However, the
provisions of the Taft bill and the AHA proposal are
significant only because they demonstrate that the ques- 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18So too was the Yakima unit but in view of my ruling with respect tothe timeliness of the Yakima charge, I do not treat that matter further herein.tion of granting employers and labor organizations thebroadest permissible latitude in agreeing upon unit
compositions was, throughout the legislative history,
universally answered in the affirmative, even by those
who proposed to limit the number and types of units
which the Board could find appropriate.Finally, the conclusion we reach is acknowledgmentthat not all health care institutions may be exactly alike.
That is, we feel, the first lesson learned from the recent
debates. Between categories of employees similarly ti-
tled there may be significant differences, not only in
wages, hours, supervision, and the like, but more im-
portantly in functions, responsibilities, procedures, and
even expertise. Practice or standard may differ from
one locale to another, not only with respect to collec-
tive-bargaining pattern but also with respect to health
care delivery itself. When parties contest the emphasis
to be given to such characteristics, we are, of necessity,
the arbiter. When their perceptions coincide, however,
candor compels the conclusion that in the absence of a
statutory command or policy considerations within our
own expertise, we are not the better judge.....
With regard to the LPNs, we have recently an-nounced, in [St. Catherine's], that a unit of LPNs ex-cluding other technical employees is, in our view, con-
trary to the thrust of the legislative history of the recent
amendments. Such a unit is, therefore, generally ``inap-
propriate.'' However, a unit limited to LPNs alone does
not run counter to either the express provisions or the
broader purposes of the Act. Nor can it be said that the
unit violates well-settled Board principles: in fact the
appropriateness of a unit limited to LPNs has been thesource of considerable and sometimes conflicting
decisional activity, both prior and subsequent to the re-
cent amendments. We conclude that, for the reasons ex-
pressed earlier in this decision, we shall accept and
deem appropriate a separate unit of LPNs if agreed
upon by the parties. [Footnotes omitted.]When the Board undertook rulemaking with respect tohospital units, it specifically considered and retained the OtisHospital rule. See NLRB Rule 103.30(d) and the discussionconcerning nonconforming stipulations, 53 FR 33931, 33932
(Sept. 1, 1988). Hence, it simply is an incorrect statement of
law to assert that LPN units are always deemed inappropriate
by the Board.Here, the Auburn unit was certified following NLRB elec-tions conducted in obvious conformance with the Otis Hos-pital rule.18In the other units, no election occurred becauseLPNAWS was voluntarily recognized by the remaining Re-
spondents as the exclusive representative of units limited to
LPN employees without insisting upon an NLRB election.
But the voluntary nature of the evolving bargaining relation-
ship based on recognition in that manner fulfills the same
policies and objectives applied by the Board in Otis Hospital.For the reasons stated there, and as the Board acknowledged
the continued vitality of that case when it established unitrules in this industry, I find all of the LPN units at issue inthis case to be appropriate.With that background, the Board's application of the 6-month limitation period in Section 10(b) of the Act to pre-
clude a respondent from questioning either the unit appro-
priateness or the initial majority standing of the employee
representative where voluntary recognition occurred more
than 6 months before the conduct giving rise to the unfair
labor practice charge is of significance. The Board articulated
this holding in Morse Shoe, Inc., 227 NLRB 391 at 394(1976):With respect to the [initial majority standing andunit] contentions made by Respondent, the Board has
held, in light of the Supreme Court's decision in BryanMfg. Co., that an employer may not defend against arefusal-to-bargain allegation on the basis that the origi-
nal recognition, occurring more than 6 months before
charges had been filed in the proceeding raising the
issue, was unlawful. Any such defense is barred by
Section 10(b) of the Act, which, as the Court explained
in Bryan, was specifically intended by Congress to sta-bilize bargaining relationships. For similar reasons we
must reject Respondent's argument that the previously
agreed-upon unit was inappropriate. The record herein
shows that Respondent signed the assent agreement al-
most 10 months before it withdrew recognition from
the Union and over a year prior to the time the Union
filed the instant charge. Hence, it cannot now attack the
Union's majority status among employees or the appro-
priateness of the unit. [Footnotes omitted.]As the units involved here have been certified or volun-tarily recognized for several years and have been embodied
in several successive collective-bargaining agreements, MorseShoe precludes Respondents from defending against thepending complaint on the ground that the LPN units are in-
appropriate.This finding is not at variance with NLRB v. Cardox Div.of Chemetron Corp., 699 F.2d 148 (3d Cir. 1983), and simi-lar cases cited by several Respondents. In Cardox the em-ployer voluntarily recognized the union in late August as the
bargaining agent for two of its four field service employees
and commenced negotiations. In December, the employer
was advised that one of the two unit employees was no
longer a unit member. The employer declined to meet further
with the union on the ground that no reason existed to nego-
tiate an agreement for the remaining employee. The union
charged the employer with refusing to bargain.The administrative law judge dismissed the Cardox com-plaint on the ground that the recognized unit was inappro-
priate. Although the Board tacitly acknowledged that the unit
would likely be inappropriate in an initial certification con-
text, it nonetheless rejected the employer's unit claims, first
made at the hearing, as a ``belated attempt to repudiate the
voluntary recognition.'' Relying on prior cases where bar-
gaining had been ordered in units it would not normally cer-
tify, the Board concluded that acceptance of the employer's
unit claim would ``fly in the face of our statutory obligation
to promote stability in bargaining relationships.'' As a rea-
sonable time for bargaining had not passed, the Board held
that the union enjoyed a conclusive presumption of majority 413CENTRAL WASHINGTON HOSPITALwhich precluded the employer's unit appropriateness defense.Accordingly, the Board reversed the administrative law judge
and ordered a bargaining to resume.The Third Circuit refused to enforce the Board's order. Inthe court's view, a bargaining order under Section 8(a)(5)
was linked to the requirements of Section 9(b) of the Act
which requires the Board to decide unit appropriateness ``in
each case.'' In the court's view, the Board could not order
bargaining without deciding specifically whether the unit
agreed upon by the parties was appropriate. All that was re-quired, the court said, was for the Board make a determina-
tion that ``the unit agreed upon by the parties is not incon-
sistent with the National Labor Relations Act and past Board
policy.'' As the Board had not done so, the court remanded
the case to the Board.In this case, I have made a specific 9(b) finding that theLPN units are appropriate on the basis of Otis Hospital. TheCardox court specifically cited Otis Hospital as the type ofdetermination it expects. Here that determination was made
and, consequently, the objection present in Cardox is inappli-cable.The General Counsel has alleged a generic unit limited toLPNs in his complaint. The unit descriptions in the most re-
cent LPNAWS contracts at these hospitals vary to some de-
gree in specificity. In some, LPNs not employed in the nurs-
ing occupation are specifically excluded and a classification
called graduate practical nurses are specifically included. The
finding of appropriateness here applies to the specific units
contained in the most recent LPNAWS agreements.3. The affiliation issueIssues arising around union mergers and affiliations oftenproduce vexing and complex questions. The first such case
to reach the U.S. Supreme Court was NLRB v. Food & Com-mercial Workers, 475 U.S. 192, 199±200, 204, 205±206(1986) (Seafirst), where the Court granted certiorari to re-solve the conflict in decisions among the courts of appeals
concerning the Board's authority in these cases to insist that
all bargaining unit employeesÐnot just union membersÐ
must be permitted to vote on union affiliation matters. Al-
though that issue is not present here, the Court, after care-
fully articulating the Board's policies in this area, repeatedly
emphasized the limits of Board authority in this area as fol-
lows:The Board ordinarily required that the affiliation elec-tion be conducted with adequate ``due process'' safe-
guards, including notice of the election to all members,
an adequate opportunity for members to discuss the
election, and reasonable precautions to maintain ballot
secrecy. Second, that there was substantial ``con-
tinuity'' between the pre and postaffiliation union. The
focus of this inquiry was whether the affiliation had
substantially changed the union; the Board considered
such factors as whether the union retained local auton-
omy and local officers, and continued to follow estab-
lished procedures. If the organizational changes accom-
panying the affiliation were substantial enough to create
a different entity, the affiliation raised a ``question con-
cerning representation'' which could only be resolved
through the Board's election procedure. However, as
long as continuity of representation and due processwere satisfied, affiliation was considered an internalmatter that did not affect the union's status as the em-
ployees' bargaining representative, and the employer
was obligated to continue bargaining with the reorga-
nized union.....[T]he Board exceeded its statutory authority by requir-ing that nonunion employees be allowed to vote in the
union's affiliation election. This violated the policy of
Congress incorporated into the Act against outside in-
terference in union decisionmaking.....While the Board is charged with responsibility to ad-minister [representation procedures established by the
Act], the Act gives the Board no authority to require
unions to follow other procedures in adopting organiza-
tional changes.....[T]he Act allows union members to control the shapeand direction of their organization.....If [administrative or organizational] changes are suffi-ciently dramatic to alter the union's identity, affiliation
may raise a question of representation, and the Board
may then conduct a representation election. Otherwise,
the statute gives the Board no authority to interfere in
the union's affairs. [Footnotes and citations omitted.]In Western Commercial Transport, 288 NLRB 214 (1988),Ðcited by all Respondents hereÐthe Board approached the
continuity question with guidance from Seafirst to determineif there were ``sufficiently dramatic'' changes in the pre and
postaffiliation organizations to warrant a determination that
the change produced a question concerning representation.
The Board articulated the scope of this examination as fol-
lows:Factors mentioned in decisions dealing with the ques-tion of continuity of representative have included the
following: continued leadership responsibilities by the
existing union officials; the perpetuation of membership
rights and duties, such as eligibility for membership,
qualification to hold office, oversight of executive
council activity, the dues/fees structure, authority to
change provisions in the governing documents, the fre-
quency of membership meetings, the continuation of the
manner in which contract negotiations, administration,
and grievance processing are effectuated; and the pres-
ervation of the ... union's physical facilities, books,

and assets. [Footnote omitted.]However, in May Department Stores v. NLRB, 897 F.2d 221(7th Cir. 1990) (unofficially reported at 133 LRRM 2750),
the court also observed with citations to both Board and
court of appeals cases that:No strict checklist is used, however. The Board con-siders ``the totality of a situation.'' Continuity is evi- 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
denced by the maintenance of trace of a preexistingidentity and autonomy over the day-to-day administra-
tion of bargaining agreements. [Citations omitted.]Applying the due process test required, I am satisfied thatthis affiliation was accomplished with adequate due process
safeguards.With respect to this test, Respondents complain that theevidence does not support the conclusion that notice of an
election was adequate, that employees were provided with in-
adequate opportunity to discuss the election, and that there
was no showing that the balloting was secret. For the most
part, Respondents assert that these claims are justified infer-
ences from the low turnout for the 22 ratification elections
held around the State of Washington. In my judgment, such
a sweeping inference is unwarranted.The evidence shows that this affiliation occurred as a re-sult of a grassroots employee initiative within the LPNAWS
organization. Beginning with the adoption of the resolution
to affiliate with Local 6, and continuing at every step along
the way to affiliation, employee-members were advised of
the actions taken by officials of that organization and com-
ments of members were solicited. Overall the process took
6 months. No serious or significant opposition developed.Election notice schedules were sent to all members. All ofthe unit chairs were asked to post notices of the elections in
their hospitals. Election notices were advertised in the most
widely read newspaper publications in most areas. No evi-
dence was produced that any employee was unaware of the
ratification elections.Earls and Farrell both testified repeatedly that the ballotingwas conducted by secret ballot. The record reflects the use
of eligibility lists obtained from the hospitals, a ballot box,
ballots, and a challenge procedure. The record does not con-
tain a detailed description of the procedure employed to per-
mit employees to mark their ballots secretly and it is this de-
ficiency which forms the basis of the lack of secrecy argu-
ment. This argument lacks merit. In the absence of contradic-
tory evidence, the conclusionary evidence of secrecy pro-
vided by Earls and FarrellÐwhom I found to be highly cred-
ibleÐsuffices.No inference of due process defects can reasonably bemade from the low turnout at the ratification elections. This
was the third and final step in the affiliation process. Obvi-
ously, this issue was the primary question before the 1985
LPNAWS Convention. This record strongly suggests that the
important organizational decisions of LPNAWS had always
been made through its convention process. These conventions
are always preceded by the convention call outlining the
business to be conducted and delegate selection is then made
on a district-by-district basis. It is reasonable to infer that
this delegate selection process produced widespread discus-
sion concerning the business of the convention. In these cir-
cumstances, it is more reasonable to conclude that the ratifi-
cation elections were viewed as an insignificant step in the
affiliation process. Nothing in the LPNAWS governing docu-
ments require membership ratification of convention action;
instead this requirement is the product of NLRB case law.
The fact that these members did not avail themselves of this
opportunity is not evidence of a defect in the process.With respect to the continuity test, Respondents' briefsprovide an exhaustive comparison of the pre andpostaffiliation officers and governing documents ofLPNAWS and Local 6Ðand even a few comparisons of
LPNAWS with Service Employees International Union
(SEIU). Although these comparisons suggest dramatic dif-
ferences, adopting Respondents' approach can only lead to
fundamental error because it effectively imposes a mechan-
ical and often meaningless checklist derived from precedent
without regard to the right of the affiliating unions to devise
their own organizational structure.The latitude provided labor organizations to fashion theirown structures in Seafirst should not be silently swept awayby the cumulative effect of lesser precedent. There is little
difference between establishing rule defining passable organi-
zational structures and the brick-by-brick approach of prece-
dent to achieve the same result. Whether the formula comes
from a rule or from precedent, the right of union members
to devise their own structure, preserved by the Act, is lost.
The import of Seafirst requires an examination of each affili-ation arrangement on its own merit.LPNAWS over the years had become a dual-purpose orga-nization. Initially, it was strictly a professional association
advancing the interests of practical nursing on a variety of
fronts. In the past few decades it also took on the character-
istics of a specialized labor organization through its eco-
nomic security program.Realistically speaking, the LPNAWS economic securityprogramÐemployee representation in collective bargainingÐ
was conducted lock, stock, and barrel by the paid profes-
sionals of LPNAWS with skeletal policy control by that or-
ganization's elected or appointed officials. This is dramati-
cally illustrated by Farrell's insistence that the Economic Se-
curity Committee adopt strike guidelines to relieve her of
sole responsibility in this area when it appeared one of the
units would have to strike to enforce its demands. Otherwise,
collective bargaining and contract administration was almost
entirely a matter between the LPNAWS paid professional as-
sisted by the unit chair and the unit members. Consequently,
preaffiliation references to the LPNAWS bylaws as they re-
late to collective bargaining simply exalts form over sub-
stance.Equally meaningless is a comparison of pre andpostaffiliation officers of the two organizations. There was
never any intention that LPNAWS would cease to exist. In-
stead, the LPNAWS-Local 6 affiliation agreement con-
templates a unique, continuing partnership preserving total
autonomy for the continuation of LPNAWS' historical pro-
fessional nursing activities while its economic security activi-
ties were conducted by Local 6 under terms which these two
parties agreed upon. This joint structure preserved significant
autonomy and continuity within Local 6 for both present and
future LPN bargaining units through the establishment of the
LPN division headed by the same professional official who
performed the day-to-day collective-bargaining activities for
LPNAWS.With respect to those activities, there is no significant dif-ference between the manner in which the two organizations
have historically operated; even before affiliation their ap-
proaches to representing employees was highly compatible,
especially in recent years. Thus, now, as before, Farrell solic-
its suggestions from unit employees and translates them into
bargaining proposals. The unit chairs, selected in the same
manner as they were selected when LPNAWS acted on its 415CENTRAL WASHINGTON HOSPITALown, serve as conduits between Farrell and the unit employ-ees. As before, Farrell serves as the principal negotiator and
late stage grievance processor. Employees in each separate
unit decide by majority vote contract acceptance and strike
issues. Earls now signs new collective-bargaining agreements
along with Farrell and the unit chair, but this occurs only
after Farrell has legally committed Local 6 to the contract.Although Earls and other Local 6 officials and representa-tives have participated to some degree in LPN negotiations
and unit servicing since the affiliation, these instances in-
volve situations where Farrell is not readily available or
where she calls upon them as a resource. At the same time
Farrell continues to utilize the LPNAWS executive director,
as she did before as a resource on technical nursing questions
which arise in collective bargaining or grievance processing.
As the coordinator of the LPN division, Farrell effectively
decidesÐas she did at LPNAWSÐwhich grievances are ar-
bitrated and which are not. The SEIU involvement in strike,
contract, and grievance matters is limited to assuring against
illegal actions; no evidence shows that this review in any
practical way extends to lawful substantive matters.Local 6 is bound to the terms and provisions of the affili-ation agreement indefinitely. It is not, for example, free to
unilaterally discontinue the separate LPN division, to exclude
LPN participation on its executive board, to assign LPN bar-
gaining units to the other divisions in Local 6, to refuse
LPNAWS with office space or clerical assistance without
charge, or to refuse financial support in sufficient amounts
to meet LPNAWS professional activities. Legally, Farrell's
status would even appear to be something beyond that of an
``at will'' employee at Local 6. In future years, it is not free
to ignore the LPN requirement for professional representa-
tives who service the LPN division. To the extent that it does
not now have such a representative on its staff appears in
part due to this case.The arbitration provision in the affiliation agreement pro-vides LPNAWS with a mechanism to assure future compli-
ance with the terms of the agreement. Eckley's early charac-
terization of affiliation as a mechanism ``for divesting
LPNAWS of major responsibility'' for collective-bargaining
activities depends entirely on the degree to which LPNAWS
in the future enforces its rights under the affiliation agree-
ment.Respondents argue, in effect, that more weight should beaccorded to the sterile words of the governing documents of
these two organizations than the manner in which they oper-
ate on a day-to-day basis and are allied to each other. In par-
ticular, they accord little significance to the nearly identical
manner in which Farrell has operated both before and after
the affiliation. In my judgment, this approach is seriously
flawed. This record strongly suggests that in the absence of
affiliation a replacement of professional representatives at
LPNAWS could result in far more dramatic alterations in
employee representation than occurred by this affiliation.
This affiliation at least appears to institutionalize the type of
representation employees received during Farrell's term at
LPNAWS.Based on the foregoing analysis, I find that this affiliationhas not produced sufficiently dramatic changes as to alter the
representative's identity; on the contrary, it has preserved, in
my judgment, far more than mere ``traces'' of LPNAWS'
preexisting identity.For the foregoing reasons I find that all Respondents, saveYakim, violated Section 8(a)(5) by refusing to recognize
Local 6 as the LPN representative following its affiliationwith LPNAWS as charged in the complaint.4. Other issuesAuburn and Riverton are charge with failing to provide theUnion with information concerning distributions of funds
from a pension plan unilaterally discontinued during the con-
tract term and with failing to bargain about those distribu-
tions. They admit this conduct is unlawful if their claims
concerning the affiliation and the appropriateness of the unit
lack merit. Having so concluded, I find Auburn and Riverton
violated Section 8(a)(5) of the Act by this added conduct.St. Joseph is also charged with dealing directly with itsLPN employees to solicit proposals concerning terms and
conditions of employment in December 1985 and by unilat-
erally implementing new terms and conditions of employ-
ment in February 1986. St. Joseph's agent, Scott Houston,
admitted this conduct at the hearing. I find that it violated
Section 8(a)(5) by this added conduct.II. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondents set forth above, occur-ring in connection with their business operations, have a
close, intimate, and substantial relationship to trade, traffic,
and commerce among the several States and tend to lead to
labor disputes burdening and obstructing commerce and the
free flow of commerce.CONCLUSIONSOF
LAW1. Respondents are employers engaged in commerce with-in the meaning of Section 2(2), (6), and (7) of the Act.2. Local 6 is a labor organization within the meaning ofSection 2(5) of the Act.3. By refusing to recognize and bargain with Local 6 asthe representative of their employees, all Respondents, except
Yakima, engaged in unfair labor practices within the mean-
ing of Section 8(a)(1) and (5) of the Act.4. By refusing to furnish Local 6 with information con-cerning the distributions made following the discontinuance
of the pension plan applicable to its LPN employees and pro-
vide Local 6 with the opportunity to negotiate concerning
those distributions, Respondents Auburn and Riverton en-
gaged in unfair labor practices within the meaning of Section
8(a)(1) and (5) of the Act.5. By dealing directly with its LPN employees concerning,and unilaterally implementing, new terms and conditions of
employment for those employees, Respondent St. Joseph en-
gaged in unfair labor practices within the meaning of Section
8(a)(1) and (5) of the Act.6. The charge filed against Respondent Yakima is nottimely within the meaning of Section 10(b) of the Act.REMEDYHaving found that all Respondents except Yakima haveengaged in certain unfair labor practices, the recommended
Order requires those Respondents to cease and desist there-
from and to take the following affirmative action designed to
effectuate the policies of the Act. 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.Respondents are ordered to meet and bargain with Local6, upon request, as the representative of their LPN employees
in the units described in each of their most recent collective-
bargaining agreement with LPNAWS. Respondents Auburn
and Riverton are ordered to furnish the information pre-
viously requested concerning the discontinued pension plan
and thereafter, upon request, meet and bargain with Local 6
concerning that action. Respondent St. Joseph is ordered to
rescind, upon request by Local 6, the terms and conditions
of employment for its LPN employees implemented in Feb-
ruary 1986.The record reflects that the refusal to recognize Local 6occurred during a contract term at each location. Those
agreements all provide for dues checkoff where authorized
by the individual unit employee. There is some evidence of
a change in the dues structure which was not honored. For
this reason, the Order requires Respondents to reimburse
Local 6 for dues which it was lawfully entitled under the
LPNAWS contracts. Respondents are entitled to offset any
dues payments made to Local 6 by individuals as well as
those dues transmitted to LPNAWS following the affiliation
which were transferred to Local 6 by LPNAWS. Ogle Pro-tection Service, 183 NLRB 682 (1970). Determination of theamounts due, if any, is left to the compliance stage this pro-
ceeding.Finally, Respondents are required to post the applicablenotice to employees attached hereto. The Regional Director
is authorized to insert the correct hospital name when sup-
plying copies of Appendix A.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended19ORDERA. The Respondents, Central Washington Hospital,Wenatchee, Washington, St. Luke's General Hospital,
Highline Community Hospital, Saint Cabrini Hospital of Se-
attle, Ballard Community Hospital, and Virginia Mason Hos-
pital, Seattle, Washington, their officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with Service Em-ployees International Union Local 6, AFL±CIO as the exclu-
sive collective-bargaining representative of the those licensed
practical nurse employees and others in the appropriate unit
described in the most recent collective-bargaining agreements
which they entered into with the Licensed Practical Nurses
Association of Washington State.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights pro-
vided in Section 7 of the Act, or refusing to recognize and
bargain with Service Employees International Union Local 6
as the representative of employees in the above appropriate
unit applicable to them.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and bargain with Service Employees Inter-national Union Local 6, AFL±CIO as the representative of
employees in the above appropriate unit applicable to them.(b) Reimburse Service Employees International UnionLocal 6, AFL±CIO for any dues it failed to check off and
remit pursuant to the most recent collective-bargaining agree-ments with the Licensed Practical Nurses Association of
Washington State following the affiliation of those two labor
organizations in July 1985 as specified in the remedy section
of this decision.(c) Post at their respective hospitals copies of the attachednotice marked ``Appendix A.'' Copies of the notice, on
forms provided by the Regional Director for Region 19, Na-
tional Labor Relations Board, after being signed by the Re-
spondents' authorized representative, shall be posted by each
Respondent immediately on receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondents to ensure that
the notices are not altered, defaced, or covered by any other
material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.B. The Respondents, Universal Health Systems, Inc. ofPennsylvania d/b/a Auburn General Hospital, and d/b/a the
Riverton Hospital, Auburn and Seattle, Washington, their of-
ficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with Service Em-ployees International Union Local 6, AFL±CIO as the exclu-
sive collective-bargaining representative of those licensed
practical nurse employees and others in the appropriate unit
described in the most recent collective-bargaining agreements
which they entered into with the Licensed Practical Nurses
Association of Washington State.(b) Refusing to furnish Service Employees InternationalUnion Local 6, AFL±CIO with information it requested con-
cerning distributions from a discontinued pension plan appli-
cable to employees in the above appropriate units and, there-
after, bargaining upon request concerning those distributions.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights pro-
vided in Section 7 of the Act, or refusing to recognize and
bargain with Service Employees International Union Local 6,
AFL±CIO as the representative of employees in the above
appropriate unit applicable to them.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and bargain with Service Employees Inter-national Union Local 6, AFL±CIO as the representative of
employees in the above appropriate unit applicable to them.(b) Furnish Service Employees International Union Local6, AFL±CIO with information it requested concorning dis-
tributions from a discontinued pension plan applicable to em-
ployees in the above appropriate units and, thereafter, bar-
gaining upon request concerning those distributions.(c) Reimburse Service Employees International UnionLocal 6, AFL±CIO for any dues it failed to check off and
remit pursuant to the most recent collective-bargaining agree-
ments with the Licensed Practical Nurses Association of
Washington State following the affiliation of those two labor
organizations in July 1985 as specified in the remedy section
of this decision. 417CENTRAL WASHINGTON HOSPITAL20If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''(d) Post at their respective hospitals copies of the attachednotice marked ``Appendix B.'' Copies of the notice, on
forms provided by the Regional Director for Region 19, Na-
tional Labor Relations Board, after being signed by the Re-
spondents' authorized representative, shall be posted by each
Respondent immediately on receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondents to ensure that
the notices are not altered, defaced, or covered by any other
material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.C. The Respondent, St. Joseph Hospital, Bellingham,Washington, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to recognize and bargain with Service Em-ployees International Union Local 6, AFL±CIO as the exclu-
sive collective-bargaining representative of those licensed
practical nurse employees and others in the appropriate unit
described in the most recent collective-bargaining agreements
which it entered into with the Licensed Practical Nurses As-
sociation of Washington State.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights pro-
vided in Section 7 of the Act, or refusing to recognize and
bargain with Service Employees International Union Local 6,
AFL±CIO as the representative of employees in the above
appropriate unit.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and bargain with Service Employees Inter-national Union Local 6, AFL±CIO as the representative of
employees in the above appropriate unit.(b) Upon request by Service Employees InternationalUnion Local 6, AFL±CIO rescind the terms and conditions
of employment unilaterally implemented concerning employ-
ees in the above appropriate unit in February 1986.(c) Reimburse Service Employees International UnionLocal 6, AFL±CIO for any dues it failed to check off and
remit pursuant to the most recent collective-bargaining agree-
ment with the Licensed Practical Nurses Association of
Washington State following the affiliation of those two labor
organizations in July 1985 as specified in the remedy section
of this decision.(d) Post at its hospital copies of the attached noticemarked ``Appendix C.''20Copies of the notice, on formsprovided by the Regional Director for Region 19, National
Labor Relations Board, after being signed by the Respond-
ent's authorized representative, shall be posted by the Re-
spondent immediately on receipt and maintained for 60 con-
secutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure thatthe notices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.The complaint is dismissed as it relates to RespondentYakima Valley Memorial Hospital.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILL
recognize and bargain with Service EmployeesInternational Union Local 6, AFL±CIO as the exclusive col-
lective-bargaining representative of licensed practical nurse
employees and others in the appropriate unit described in our
most recent collective-bargaining agreement with the Li-
censed Practical Nurses Association of Washington State.WEWILL
reimburse Service Employees InternationalUnion Local 6, AFL±CIO for any dues we failed to check
off and remit pursuant to the most recent collective-bar-
gaining agreement with the Licensed Practical Nurses Asso-
ciation of Washington State following the affiliation of those
two labor organizations in July 1985 as required by law.(NAMEOFSPECIFICHOSPITAL
)APPENDIX BWEWILL
recognize and bargain with Service EmployeesInternational Union Local 6, AFL±CIO as the exclusive col-
lective-bargaining representative of our licensed practical
nurse employees and others in the appropriate units described
in our most recent collective-bargaining agreements with the
Licensed Practical Nurses Association of Washington State.WEWILL
reimburse Service Employees InternationalUnion Local 6, AFL±CIO for any dues we failed to check
off and remit pursuant to the most recent collective-bar-
gaining agreements with the Licensed Practical Nurses Asso-
ciation of Washington State following the affiliation of those
two labor organizations in July 1985 as required by law.WEWILL
furnish Service Employees International UnionLocal 6, AFL±CIO with information it requested concerning
distributions from a discontinued pension plan applicable to 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
employees in the above appropriate units and, thereafter, bar-gaining upon request concerning those distributions.UNIVERSALHEALTHSYSTEMS, INC. OFPENN-SYLVANIAD
/B/AAUBURNGENERALHOSPITALANDD
/B/ATHE
RIVERTONHOSPITALAPPENDIX CNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
bypass the representative of our employeesin the unit described below in formulating and implementing
wages, hours, and other terms and conditions of employment
applicable to them.WEWILL
recognize and bargain with Service EmployeesInternational Union Local 6, AFL±CIO as the exclusive col-
lective-bargaining representative of our licensed practical
nurse employees and others in the appropriate unit described
in our most recent collective-bargaining agreement with the
Licensed Practical Nurses Association of Washington State.WEWILL
reimburse Service Employees InternationalUnion Local 6, AFL±CIO for any dues we failed to check
off and remit pursuant to the most recent collective-bar-
gaining agreement with the Licensed Practical Nurses Asso-
ciation of Washington State following the affiliation of those
two labor organizations in July 1985 as required by law.WEWILL
upon request by Service Employees InternationalUnion Local 6, AFL±CIO rescind the terms and conditions
of employment unilaterally implemented concerning employ-
ees in the above appropriate unit in February 1986.ST. JOSEPHHOSPITAL